Name: Commission Regulation (EC) No 2903/2000 of 21 December 2000 fixing the selling prices for the fishery products listed in Annex II to Council Regulation (EC) No 104/2000 for the 2001 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 Avis juridique important|32000R2903Commission Regulation (EC) No 2903/2000 of 21 December 2000 fixing the selling prices for the fishery products listed in Annex II to Council Regulation (EC) No 104/2000 for the 2001 fishing year Official Journal L 336 , 30/12/2000 P. 0047 - 0048Commission Regulation (EC) No 2903/2000of 21 December 2000fixing the selling prices for the fishery products listed in Annex II to Council Regulation (EC) No 104/2000 for the 2001 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), and in particular Article 25(6) thereof,Whereas:(1) Under Article 25(1) of Regulation (EC) No 104/2000, a Community selling price is to be fixed for each of the products listed in Annex II thereto before the beginning of the fishing year, at a level at least equal to 70 % and not exceeding 90 % of the guide price.(2) Council Regulation (EC) No 2764/2000(2) fixes the guide prices for the 2001 fishing year for all the products concerned.(3) Market prices vary considerably depending on the species and how the products are presented, particularly in the case of squid and hake.(4) Conversion factors must therefore be fixed for the different species and presentations of frozen products landed in the Community in order to determine the price level that will trigger the intervention measure provided for in Article 25(2) of Regulation (EC) No 104/2000.(5) Commission Regulation (EEC) No 3611/84 of 20 December 1984 fixing the conversion factors for frozen squid(3), as last amended by Regulation (EC) No 901/98(4), can therefore be repealed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1The Community selling prices applicable during the 2001 fishing year for the products listed in Annex II to Regulation (EC) No 104/2000 and the presentations and conversion factors to which they relate shall be as indicated in the Annex hereto.Article 2Commission Regulation (EEC) No 3611/84 is hereby repealed.Article 3This Regulation shall enter into force on 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 321, 19.12.2000, p. 1.(3) OJ L 333, 21.12.1984, p. 41.(4) OJ L 127, 29.4.1998, p. 4.ANNEX>TABLE>